



EXHIBIT 10.2
EXHIBIT 1


INDEPENDENT CONTRACTOR AGREEMENT


THIS INDEPENDENT CONTRACTOR’S AGREEMENT (the “Agreement”) is made as of February
20 , 2018 by and between Global Water Resources, Inc. (the “Company”), and
Jeffrey Risenmay, an individual (the “Contractor” or “Risenmay”), and jointly
referred to as “the Parties”.


This Agreement is Exhibit 1 to the Full Waiver and Release of all Claims (“the
Waiver & Release”) given to Risenmay and will take effect only if Risenmay
timely signs the Waiver & Release Agreement and does not revoke his signature.
Moreover, Risenmay must sign this Agreement to receive the other benefits
outlined in the Waiver & Release.


In consideration of the mutual promises contained herein and in the Waiver &
Release, Company and Contractor hereby agree as follows:


1.0    ENGAGEMENT: The Company hereby engages Contractor to render Consulting
Services as outlined in Attachment 1 - Scope of Services (the “Services”)
commencing on the Effective Date of the Waiver & Release Agreement and
continuing until terminated in accordance with this Agreement. The Company
acknowledges that Contractor has other responsibilities and may not respond
immediately to Company’s specific requests; however, Contractor will make
reasonable effort to respond in a timely manner. Hours may fluctuate, but it is
anticipated that Contractor will generally be engaged approximately 4-6 hours
per week. Contractor will provide a bi-weekly status report of work done and
hours incurred to the CFO.


2.0    COMPENSATION: For the performance of the Services hereunder, the Company
shall pay the Contractor an hourly rate of $100.00 per hour for all work
performed and invoiced. Payments shall be made two (2) times per month preceded
by an invoice from the Contractor, which Company shall then pay in the ordinary
course, net five (5) business days. Reasonable, pre-approved, out-of-pocket
expenses incurred will be reimbursed at cost and included with the Project
billings.  The Contractor is responsible to provide his own means of
transportation, if necessary, to and from the primary work location at the
corporate office, located at 21410 N. 19th Ave., Phoenix, AZ.  If travel to
other Company locations is required, Contractor will be reimbursed at the
current Internal Revenue Service Standard Mileage Rate for Business Miles
Driven. The Company will issue Contractor a 1099 and Contractor will be
responsible for all taxes as necessary.


The Independent Contractor will be provided with a laptop computer that connects
to the Company’s internal network and email system. Independent Contractor will
return the computer in a reasonable condition, ordinary wear and tear excepted,
as requested by the Company, but no later than upon termination of this
Agreement.


Upon satisfactory performance (as determined by the CFO) under the terms of this
agreement through May 11, 2018, the Company shall make a bonus payment to
Contractor in the amount of Ninety-Eight Thousand, Three Hundred Twelve Dollars
($98,312)(“Bonus Payment”). Such Bonus Payment will be made no later than ten
(10) business days following the expiration of this Agreement, unless otherwise
agreed to in writing by the Parties. The Company will issue Contractor a 1099
and Contractor will be responsible for all taxes as necessary.
 
3.0    INDEPENDENT CONTRACTOR RELATIONSHIP: This Agreement does not create any
actual agency, partnership, franchise, or relationship of employer and employee
between the parties. The Contractor shall only represent the Company in the
capacity as described in the Services. The Contractor shall not be entitled to
participate in any of the Company’s benefits. The Company shall not be liable
for taxes, Worker’s Compensation, unemployment insurance, employers’ liability,
employer’s FICA, social security, withholding tax, or other taxes or withholding
for or on behalf of the Contractor in performing Services under this Agreement.


The Contractor hereby indemnifies and holds harmless the Company, its
subsidiaries, and affiliates, and their officers and employees, from any
damages, claims, liabilities, and costs, including reasonable attorney’s fees,
or losses of any kind or nature whatsoever (“Loss”) which may in any way arise
from the negligent performance of Services the Contractor hereunder. The Company
shall retain control over the defense of, and any resolution or settlement
relating to, such Loss. The Contractor will cooperate with the Company and
provide reasonable assistance in defending any such claim. This indemnification
statement shall only be applicable between the Contractor and the company. The
Contractor shall be held harmless to any and all third party claims and legal
action attempts made against the Company. The Company shall defend and be
responsible for any and all third party actions where the Contractor may be
named because of association to the Company.







--------------------------------------------------------------------------------





The Contractor shall comply with all of the Company’s standards and procedures
when working on-site at the Company, including without limitation, standards
relating to security.


4.0     INSURANCE: The Contractor will carry general liability (minimum of
$500,000), workers’ compensation (min $300,000), and professional liability
insurance. In the event the Contractor fails to carry such insurance it shall
indemnify and hold harmless Company for any Loss, as such term is defined in
Section 3.0 above. The Company will name the Contractor as an additional insured
on its general liability and automobile liability policies. The Company will not
provide workers compensation insurance.


5.0    CONFIDENTIAL INFORMATION: The Parties acknowledge that due to
Contractor’s previous status as an Employee of the Company, and due to his new
status as a Contractor, he has been and will continue to be provided information
relating to the Company’s business which is confidential or proprietary. Such
information is “Confidential Information” and includes, without limitation, any
customer information, materials, trade secrets, know-how, formulas, processes,
algorithms, ideas, strategies, inventions, data, network configurations, system
architecture, designs, flow charts, drawings, proprietary information, business
and marketing plans, financial and operational information, and any other
non-public information, material or data relating to the past, current and/or
future business and operations of the Company. Confidential Information includes
any analyses, compilations, studies, summaries, extracts or other documentation
prepared by the Contractor either during the term of this Agreement or when he
was an Employee of the Company. The Contractor will not directly or indirectly
disclose or use any such information of the Company, and will secure and protect
such information in a manner consistent with the Company’s policies and will
take appropriate action by instruction or agreement with its employees and
agents who are permitted access to such information to satisfy its obligations
hereunder.


6.0    PROPRIETARY RIGHTS: All original written material, including programs,
files, specifications, and documentation, which are produced by Contractor
during the course of its performance hereunder shall be the property of the
Company.


7.0    TERMINATION: This Agreement may be terminated by either party at any time
for any or no reason, upon delivery of written notice. If the Agreement is
terminated by the Company prior to May 11, 2018 without cause, Contractor shall
still be entitled to payment of the Bonus Payment as described above in Section
2.0. If the Agreement is terminated by the Contractor for any reason prior to
May 11, 2018, Contractor shall not be entitled to payment of the Bonus Payment.
Termination for cause shall include termination for material breach of this
Agreement by Independent Contractor; intentional nonperformance of the Services;
or dishonesty, fraud or misconduct with respect to the business or affairs of
the Company, that in the reasonable judgment of the CFO materially and adversely
affects the Company. If the Company terminates this Agreement for cause,
Contractor shall not be entitled to any Bonus Payment and Company shall provide
a written notice of termination to the Contractor stating the cause.






The remainder of this page was intentionally left blank.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers on the date first appearing above.


GLOBAL WATER RESOURCES, INC.                INDEPENDENT CONTRACTOR
a Delaware corporation




/s/ Michael Liebman                        /s/ Jeffrey E.
Risenmay                    
By:    [insert name]                        By: Jeffrey Risenmay        
Michael Liebman                        







--------------------------------------------------------------------------------





Attachment 1


Scope of Services


The Independent Contractor will provide Professional Consulting Services as
directed by the Company, including:




1.
Assist in the review and preparation of quarterly and annual financial
statements and management discussion and analysis.

2.
Assist in responding to inquiries from the Company’s auditors regarding
quarterly and year-end financial statements.

3.
Assist with completion of tax provision, tax financial footnotes, tax
disclosures in Management’s Discussion and Analysis and any analysis regarding
tax related matters (tax reform, tax forecast, etc.).

4.
Respond to telephone calls and email messages to assist Global employees with
the transition of the Accounting Department after the Independent Contractor’s
termination as an employee of the Company, including assistance with historical
information of the Company.

5.
If Contractor has concerns about the nature or volume of items requested by
Company’s staff, those concerns will be discussed promptly with the CFO to reach
a mutually agreeable solution, without the failure to perform being considered a
breach of this Agreement.

6.
While other areas of focus may be requested, it is anticipated that the
Contractor’s primary services to the Company will relate to income taxes
including tax provisions, infrastructure coordination and Financing Agreement
revenue recognition, complete T-4s/1042s, CRA refund, review of financial
statement analytics, and review of public filings prior to publication.







4838-3748-4893



